Citation Nr: 1000982	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-16 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH).

4.  Entitlement to service connection for erectile 
dysfunction.

5.  Entitlement to service connection for left inguinal 
hernia.

6.  Entitlement to service connection for left renal cortical 
cyst.

7.  Entitlement to service connection for diverticulosis.

8.  Entitlement to service connection for status post 
cholecystectomy.

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
head injury.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of frozen feet.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to 
December 1949 and from May 1950 to April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the Veteran testified at an October 2007 
RO hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
hypertension, BPH, left inguinal hernia, left renal cortical 
cyst, and for post cholecystectomy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO denied service 
connection for a head injury, frozen feet, and hepatitis.  
The Veteran was notified of the decision and of his appellate 
rights in January 1998, but did not file an appeal.

2.  The evidence received since the January 1998 rating 
decision is new; however, it does not raise a reasonable 
possibility of substantiating the underlying claims for 
service connection for a head injury, frozen feet, or 
hepatitis.

3.  The preponderance of the evidence shows that the 
Veteran's diabetes mellitus was not present in service or 
until many years thereafter and is not related to service or 
to an incident of service origin.

4.  The Veteran is not diagnosed with any erectile 
dysfunction and there is no medical evidence linking any 
erectile dysfunction to service.

3.  The preponderance of the evidence shows that the 
Veteran's diverticulitis was not present in service or until 
many years thereafter and is not related to service or to an 
incident of service origin.


CONCLUSIONS OF LAW

1.  The RO's January 1998 decision denying service connection 
for a head injury, frozen feet, and hepatitis are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103 (2009).

2.  The evidence received since the January 1998 RO rating 
decision is not new and material; the claims of entitlement 
to service connection for a head injury, frozen feet, and 
hepatitis, are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  Diabetes mellitus, type II, was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

4.  Erectile dysfunction was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

5.  Diverticulosis was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  In addition, the notice letter provided 
to the appellant in June 2005 included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claims were previously denied.  Consequently, the 
Board finds that adequate notice has been provided, as the 
appellant was informed about what evidence is necessary to 
substantiate the element(s) required to establish service 
connection that were found insufficient in the previous 
denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided prior to the initial AOJ decision did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that service connection is being 
denied, and hence no ratings or effective dates will be 
assigned with respect to these claimed conditions.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Christ Hospital, San Pablo Hospital, and Drs. 
R.C., J.A.B., R.A.M., J.N.R., and A.C.A.  He was afforded VA 
medical examinations in July and August 2005.  Significantly, 
the appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Applications to Reopen

In a January 1998 RO rating decision, the Veteran was denied 
service connection for a head injury, frozen feet, and 
hepatitis on the basis that there was no evidence of any 
residuals of any head injury, frozen feet, or hepatitis due 
to any injury in service.  At the time of the January 1998 RO 
rating decision the pertinent evidence of record included a 
report of medical examination, dated in December 1949, and 
reports of VA Compensation and Pension (C&P) examinations, 
dated in November 1997.  These records did not reveal any in 
service injury or any current residuals of any head injury, 
frozen feet, or hepatitis.

The January 1998 RO rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen claims of 
entitlement to service connection for a head injury, 
residuals of frozen feet, and hepatitis in May 2005.  The 
pertinent evidence received since the January 1998 RO rating 
decision includes VA treatment records dated December 2007 to 
April 2009; reports of VA C&P medical examinations, dated in 
July and August 2005; records of treatment from Christ 
Hospital and San Pablo Hospital; and records of treatment 
from Drs. R.C., J.A.B., R.A.M., J.N.R., and A.C.A.  These 
record do not reveal any diagnosis of any residuals of any 
head injury, frozen feet, or hepatitis.

In regard to his application to reopen a claim of service 
connection for hepatitis, the records received since January 
1998 reveal that he was noted in April 1998 to have 
antibodies for hepatitis B in his blood by Dr. R.C.  It was 
noted by the same examiner, however, that the antibodies were 
not an indication that he was ill or that he has an 
infectious disease.  In fact, Dr. R.C. stated that there was 
no need for follow up or additional testing.  The report of 
VA C&P liver examination dated in August 2005 revealed status 
post hepatitis A and past exposure to hepatitis B; however, 
the examination did not reveal any evidence of any current 
liver disease.

As to his application to reopen a claim of entitlement to 
service connection for frozen feet, the Board notes that the 
records received since January 1998 reveal a statement by Dr. 
A.C.A. that the Veteran "had an episode of frostbite that 
might explain the cramp attacks and parenthesis on the lower 
extremities."  The Board notes that the report of medical 
examination, dated in November 1997 and considered by the RO 
in the January 1998 discussed and considered the Veteran's 
cramps.  In addition, the statement of Dr. A.C.A. did not 
diagnose the Veteran with any residuals of frozen feet.  As 
such, the Board finds that the statement is duplicative and 
cumulative of the evidence before the RO in January 1998.  In 
addition, a report of a VA C&P general medical examination, 
dated in July 2005, did not reveal any residuals of any 
frozen feet.

In regard to the Veteran's application to reopen a claim of 
entitlement to service connection for a head injury, the 
evidence received since January 1998 does not reveal any 
diagnosed residuals of a head injury.

As discussed as discussed above, the evidence is new in that 
it was not of record in January 1998; however it is not 
material in that it does not relate to an unestablished fact 
necessary to substantiate the claims and does not raise a 
reasonable possibility of substantiating the claims.  
Therefore, the Board finds that new and material evidence to 
reopen the claims has not been received, and that the appeal 
must be denied.  As the Veteran has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board notes that it appears that the 
service treatment records, with the exception of a report of 
medical examination dated in December 1949, have been 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in 1973 and have not been located.  The Board notes 
that multiple attempts to obtain the service treatment 
records have been made and that a formal finding of 
unavailability was made regarding these records.  The Veteran 
was notified of the unavailability of these records and 
informed that he could submit any copies of records that he 
may have possessed.  Under such circumstances, the Court has 
held that there is a heightened obligation on the part of VA 
to explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

As the service treatment records, with the exception of a 
report of medical examination dated in December 1949, remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).

A.  Diabetes Mellitus, Type II

The Veteran seeks entitlement to service connection for 
diabetes mellitus, type II.  The Veteran contends that his 
diabetes mellitus is due to the candy and excess sugar he 
consumed while in service.

The report of examination, dated in December 1949, does not 
reveal any complaint, diagnosis, or treatment for any 
diabetes mellitus.

In November 1997 the Veteran was afforded a VA C&P 
examination in regard to unrelated claims.  He reported that 
he was diagnosed with diabetes mellitus in 1991 by a private 
physician.  After examination, the Veteran was diagnosed with 
diabetes mellitus non insulin dependent with peripheral 
neuropathy.  The examiner did not render an opinion regarding 
the etiology of the Veteran's diabetes mellitus because there 
was no pending claim regarding diabetes mellitus.

The Veteran's private post service treatment records show 
that he has been consistently diagnosed with diabetes 
mellitus since November 1997.  Blood glucose tests were 
generally elevated from March 1995 to February 2001.  
However, the Veteran's private post service treatment records 
do not indicate that the Veteran's diabetes mellitus may be 
related to the Veteran's active service.

In July 2005 the Veteran was afforded a VA C&P examination in 
regard to his claim of entitlement to service connection for 
diabetes mellitus.  He reported that he was first diagnosed 
with diabetes mellitus in 1990.  Upon examination there was 
no evidence of diabetes mellitus at the present time or in 
the past years.  The examiner noted that all laboratory 
tests, every time, reported normal at present and in the 
past.  However, the examiner stated that the Veteran reports 
taking Glucotrol.  After examination the examiner did not 
diagnose the Veteran with diabetes mellitus and noted that 
all laboratory reports including blood glucose and special 
test of blood glucose were normal.  As the examiner did not 
diagnose the Veteran with diabetes, he did not render an 
opinion regarding the etiology of any diabetes mellitus.

The Veteran's post service VA treatment records, beginning in 
December 2007, do not reveal any diagnosis or treatment for 
any diabetes mellitus.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
diabetes mellitus is not warranted.  By the Veteran's 
statements, the Veteran did not suffer from diabetes in 
service and was not diagnosed with diabetes until 1990, more 
than 37 years after separation from service.  The Veteran's 
private post service treatment records reveal that the 
Veteran has been diagnosed with diabetes mellitus and upon VA 
examination in November 1997, prior to the claim of 
entitlement to service connection for diabetes mellitus.  
However, upon examination in August 2005 and in VA treatment 
records beginning in December 2007, the Veteran has not been 
diagnosed with any diabetes mellitus.  There is no evidence 
indicating that any diabetes mellitus may be related to the 
Veteran's active service.  As there is no evidence of any 
diabetes mellitus until many years after separation from 
service and there is no evidence indicating that any current 
diabetes mellitus may be associated with the Veteran's active 
service, entitlement to service connection for diabetes 
mellitus must be denied.

B.  Erectile Dysfunction

The Veteran seeks service connection for erectile 
dysfunction.  He contends that his erectile dysfunction is 
due to a prostate condition and/or drinking water purified 
with tablets in service.

The report of medical examination, dated in December 1949, 
does not reveal any complaint, diagnosis, or treatment for 
any erectile dysfunction.

In November 1997 the Veteran was afforded a VA C&P general 
examination regarding unrelated claims for benefits.  After 
examination the Veteran was not diagnosed with any erectile 
dysfunction.

In a private treatment note dated in March 2005, the Veteran 
was diagnosed with erectile dysfunction.  However, no opinion 
regarding the etiology of the condition was rendered.

In August 2005 the Veteran was afforded a VA C&P 
genitourinary examination.  The Veteran reported that he 
experienced erectile dysfunction for the prior six months.  
The Veteran reported that he was prescribed Viagra.  Upon 
examination the Veteran was not noted to have any testicular 
atrophy and the penis, testicles, epididymis, and spermatic 
cord were noted to be normal.  After examination, the 
examiner stated that the Veteran did not have erectile 
dysfunction and that the use of Viagra was elective and only 
to increase his erection.

The Veteran's VA treatment records, dated since December 
2007, do not reveal any diagnosis of erectile dysfunction or 
any prescription for Viagra.

The Board finds that entitlement to service connection for 
erectile dysfunction is not warranted.  There is no evidence 
of any complain of erectile dysfunction until 2005, more than 
52 years after separation from service.  A private physician 
reported that the Veteran was diagnosed with erectile 
dysfunction in a letter dated in March 2005; however, no 
opinion regarding the etiology of any erectile dysfunction 
was rendered.  Upon examination in August 2005, the Veteran 
was not diagnosed with any erectile dysfunction and was noted 
to use Viagra only to increase his erection.  VA treatment 
noted dated since December 2007 do not reveal any compliant, 
diagnosis, or treatment for erectile dysfunction.  As there 
is no evidence indicating that any current erectile 
dysfunction may be related to the Veteran's active service 
entitlement to service connection for erectile dysfunction 
must be denied.

E.  Diverticulosis

The Veteran seeks entitlement to service connection for 
diverticulosis.  The Veteran contends that his diverticulosis 
is due to what he ingested while in service.

The report of medical examination, dated in December 1949, 
does not reveal any complaint, diagnosis, or treatment for 
any diverticulosis.

In November 1997 the Veteran was afforded a VA C&P general 
examination regarding unrelated claims for benefits.  After 
examination the Veteran was not diagnosed with 
diverticulosis.

The Veteran's post-service treatment records reveal that the 
Veteran was diagnosed with colic diverticulosis in March 2005 
after a private medical examination.  However, the physician 
did not render any opinion regarding the etiology of the 
condition.  In a private treatment note, dated in January 
2005, the Veteran was diagnosed with minimal colonic 
diverticulosis.  However, no opinion was rendered regarding 
the etiology of the condition.  In a private treatment note, 
dated in October 2006, the Veteran was noted to have a "few 
diverticuli colon."  However, no opinion was rendered 
regarding the etiology of the condition.

In August 2005 the Veteran was afforded a VA C&P general 
medical examination.  Upon physical examination, the Veteran 
was noted to have a soft, depressible abdomen, nontender, no 
palpable masses or visceromegaly.  The Veteran was noted to 
have colonic polyps, rectosigmoid polypectomy with 
hyperplastic polyps.  After examination, the examiner did not 
diagnose the Veteran with any diverticulosis.

VA treatment records, dated since December 2007, do not 
reveal any diagnosis or treatment for any diverticulosis.

The Board finds that entitlement to service connection for 
diverticulosis is not warranted.  The Veteran indicates that 
he has had diverticulosis since approximately 1990, more than 
37 years after separation from service.  The evidence does 
not reveal any complaint, diagnosis, or treatment for any 
diverticulosis until March 2005.  Upon examination in 
November 1997 and August 2005 the Veteran was not noted to be 
diagnosed with diverticulosis.  His post-service treatment 
records do not reveal any indication that any diverticulosis 
may be related to the Veteran's active service.  As such, 
service connection for diverticulosis must be denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for diabetes mellitus, erectile dysfunction, and 
diverticulosis, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for a head injury is denied.

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for residuals of frozen feet is denied.

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for hepatitis is denied.

Entitlement to service connection for diabetes mellitus, type 
II, is denied.

Entitlement to service connection for erectile dysfunction is 
denied.

Entitlement to service connection for diverticulosis is 
denied.


REMAND

The Veteran seeks service connection for hypertension, BPH, 
left inguinal hernia, left renal cortical cyst, and post 
cholecystectomy.  The Veteran contends that his conditions 
are due to his active service.

The post-service treatment records reveal that the Veteran 
has been diagnosed with hypertension, BPH, residuals of left 
inguinal hernia, residuals of left renal cortical cyst, and 
post cholecystectomy.  However, the Veteran's post-service 
treatment records do not provide any opinion regarding the 
etiology of the conditions.

In July and August 2005 the Veteran was afforded VA C&P 
general medical and genitourinary examinations regarding his 
claims of entitlement to service connection.  The examiners 
diagnosed the Veteran with hypertension, BPH, residuals of a 
left inguinal hernia, residuals of a left renal cortical 
cyst, and post cholecystectomy; however, the examiners did 
not render any opinion regarding the etiology of the 
conditions.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  
As discussed above, the examiners in July and August 2005, 
while diagnosing the Veteran with hypertension, BPH, 
residuals of a left inguinal hernia, residuals of a left 
renal cortical cyst, and post cholecystectom, they failed 
render opinions on whether the conditions were related to the 
Veteran's active service.  Therefore, the Board must remand 
the claims for the Veteran to be afforded another VA C&P 
examination.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any hypertension, BPH, residuals of a 
left inguinal hernia, residuals of a left 
renal cortical cyst, and/or post 
cholecystectomy found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed and 
all findings should be reported in 
detail.  If hypertension, BPH, left 
inguinal hernia, left renal cortical 
cyst, and/or post cholecystectomy or the 
residuals thereof are diagnosed, the 
examiner should opine as to whether it is 
at least as likely as not that the 
Veteran's hypertension, BPH, left 
inguinal hernia, left renal cortical 
cyst, and/or post cholecystectomy or the 
residuals thereof are related to or had 
their onset during service, or developed 
within one year of his discharge from 
active duty.  All findings and 
conclusions, with a rationale, should be 
set forth in a legible report.  

2.  Thereafter, readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal are not granted, the RO should 
issue the Veteran a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


